Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2022.
Applicant’s election without traverse of Claims 1-11 in the reply filed on 11/15/2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp .
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,292,883 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Regarding Claim 1, US ‘883 claims a prepreg comprising the following constituent elements (A), (B), and (C), the constituent element (C) being present in a surface layer of the prepreg: Constituent element (A): a reinforcing fiber base material; Constituent element (B): an epoxy resin composition containing a curing agent, the epoxy resin composition having a cure temperature within the range of from 90° C. to 140° C. (inclusive); and Constituent element (C): particles of a thermoplastic resin having a melting point within the range of from 90° C. to 140° C. (inclusive), wherein the cure temperature of Constituent element (B) is higher than the melting temperature of Constituent element (C) (Claim 1). 
While claim 1 of US ‘883 discloses a “single” prepreg and wherein 60% to 80% by mass of the constituent element (C) is present in the surface layer of the prepreg, it would have been obvious to one of ordinary skill in the art that the specific prepreg disclosed by US ‘883 would fall within the broadly disclosed prepreg as claimed.
Regarding Claim 2, US ‘883 further claims the prepreg wherein an average area Sa is 500 μm2 or more, according to the same test method as presently claimed (Claim 2).
Regarding Claim 3, US ‘883 further claims the prepreg wherein an average particle diameter of the constituent element (C) is from 5 μm to 80 μm (inclusive) (Claim 3).
Regarding Claim 4, US ‘883 further claims the prepreg wherein 60% to 80% by mass of the constituent element (C) is present in the surface layer of the prepreg (Claim 1).
Regarding Claim 5, US ‘883 further claims the prepreg wherein the constituent element (C) is particles of a polyamide resin (Claim 4).
Regarding Claim 6, US ‘883 further claims the prepreg wherein a content of the constituent element (C) with respect to 100 parts by mass of the constituent element (B) is from 10 parts by mass to 30 parts by mass (inclusive) (Claim 5).
Regarding Claim 7, US ‘883 further claims the prepreg wherein the constituent element (B) contains another thermoplastic resin different from the thermoplastic resin constituting the constituent element (C) (Claim 6).
Regarding Claim 8, US ‘883 further claims the prepreg wherein the another thermoplastic resin is at least one resin selected from the group consisting of polyether sulfone, a phenoxy resin, polyvinyl formal, and an acrylic block copolymer (Claim 7).
Regarding Claim 9, US ‘883 further claims the prepreg wherein the constituent element (B) contains an epoxy resin having an oxazolidone ring skeleton (Claim 8).
Regarding Claim 10, US ‘883 further claims the prepreg wherein the constituent element (A) is a carbon fiber base material (Claim 9).
Regarding Claim 11, US ‘883 further claims a prepreg laminate being obtained by laminating two or more sheets of the prepreg (Claim 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2014/0087178 A1) in view of Schneider et al. (US 2014/0205831 A1).
Regarding Claims 1 and 5, Arai teaches a prepreg (para 0015, line 1) comprising components (A), (B), and (C), wherein component (A) is a reinforcing fiber (Abstract); component (B) is an epoxy resin composition (para 0018, line 6) containing a curing agent (para 0029, lines 1-2, “a combination of dicyandiamide and the urea compound”), the epoxy resin composition being cured at 120 °C (Example 11, para 0129, line 2); and component (C) is particles of a thermoplastic resin (Abstract; para 0015, lines 5-6) including polyamide (para 0034, line 8). Arai further discloses component (C) is present in a surface layer (para 0037, lines 3-8) of the prepreg
Arai does not teach that the particles of thermoplastic resin have a melting point within the range of from 90°C to 140°C (inclusive).
Schneider discloses a fiber yarn, pre-impregnated with resin and having a second resin composition on the bundle outer side in the form of adhesive particles (abstract). Schneider discloses the adhesive particles may be polyamide (claim 4) and have a melting temperature in the range from 80 °C to 150 °C (para 0020, lines 4-6) to achieve desired tackiness and adhesive strength (para 30, lines 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Arai to incorporate the teachings of Schneider and use polyamide thermoplastic particles having a melting point in the range from 80 °C to 150 °C. Doing so would produce a prepreg with desired tackiness and adhesive strength. 
Given the melting point range of the polyamide thermoplastic particles of Schneider, it would be obvious to select a polyamide thermoplastic particle having a melting point that is within the range discloses by Schneider and is below the 120 °C curing temperature of Arai.
Regarding Claim 2, Arai in view of Schneider teaches all of the limitations of the current invention as applied to Claim 1 above. Although there is no disclosure in Arai in view of Schneider of average surface area Sa as presently claimed, given that Arai in view of Schneider discloses a prepreg identical to that presently claimed, it is clear that the prepreg of Arai in view of Schneider would inherently possess surface area Sa identical to that presently claimed.
Regarding Claim 3, Arai in view of Schneider teaches all of the limitations of the current invention as applied to Claim 1 above. Arai further teaches the particle diameters of the component (C) particles of the thermoplastic resin where the cumulative curve is 90% is 5-20 microns (para 0053, lines 1-6). While there is no explicit disclosure of the average particle diameter as claimed, given that 90% of the particles have a size of 5-20 microns, it is clear that the average particle diameter would necessarily meet that presently claimed. 
Regarding Claim 4, Arai in view of Schneider teaches all of the limitations of the current invention as applied to Claim 1 above. Arai further teaches that 90-100% by mass of constituent (C) is present in the surface layer of the prepreg (para 0045, lines 1-3).
Regarding Claim 6, Arai in view of Schneider teaches all of the limitations of the current invention as applied to Claim 1 above. Arai further teaches the use of 14 or 20 parts thermoplastic resin particles to 100 parts thermosetting resin (Table 1). 
Regarding Claim 7, Arai in view of Schneider teaches all of the limitations of the current invention as applied to Claim 1 above. Arai further teaches that the component (B) contains another thermoplastic resin different from the thermoplastic resin constituting component (C) (paras 0031 and 0034).
Regarding Claim 8, Arai in view of Schneider teaches all of the limitations of the current invention as applied to Claim 7 above. Arai further teaches that the use of polyethersulphones as the another thermoplastic (para 0031, lines 15-16).
Regarding Claim 10, Arai in view of Schneider teaches all of the limitations of the current invention as applied to Claim 1 above. Arai further teaches that the component (A) is a carbon fiber base material (para 0017, lines 2-4).
Regarding Claim 11, Arai in view of Schneider teaches all of the limitations of the current invention as applied to Claim 1 above. Arai further teaches a prepreg laminate being obtained by laminating two or more sheets of the prepreg according to claim 1 (para 0016, lines 10-12, “composite material made by layering up a plurality of prepreg layers and curing”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Schneider as applied to claim 1 above, and further in view of Ichino et al. (US 2013/0327479 A1).
Regarding Claim 9, Arai in view of Schneider teaches all of the limitations of the current invention as applied to Claim 1 above, but does not teach that the component (B) contains an epoxy resin having an oxazolidone ring skeleton.
Ichino teaches a prepreg with an epoxy resin having an oxazolidone ring (para 0076, lines 1-2). The purpose of this is to increase toughness to provide superior physical properties when used in a fiber-reinforced composite material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Arai in view of Schneider to incorporate the teachings of Ichino and use an epoxy resin having an oxazolidone ring skeleton. Doing so would increase toughness of the prepreg.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY M MILLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787